COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER OF CONTINUING ABATEMENT

Appellate case name:         Ether Laver Thomas v. The State of Texas

Appellate case number:       01-18-00504-CR

Trial court case number:     15-DCR-070852

Trial court:                 400th District Court of Fort Bend County

        This Court’s October 3, 2019 order abated this appeal for the trial court to conduct
a hearing within 20 days with appellant’s counsel and a representative from the Fort Bend
District Attorney’s Office to determine whether the trial court’s certificate of appellant’s
right to appeal was defective when it stated that appellant’s case was a plea bargain case
with no right to appeal and that appellant waived her right to appeal. Specifically, we
directed the trial court to hold a hearing and, after the hearing, to: (1) make findings
regarding whether the State’s consent to appellant’s waiver of her right to a jury trial was
given as consideration for appellant’s waiver of her right to appeal; (2) if necessary, execute
an amended certification of appellant’s right to appeal indicating whether appellant has the
right to appeal; and (3) make any other findings and recommendations the trial court deems
appropriate. See TEX. R. APP. P. 25.2(a)(2), (d), (f); 34.5(a)(12), (c)(2); 37.1. We further
ordered the court reporter to record the hearing and file the reporter’s record of the hearing.
To date, the Court has only received a supplemental clerk’s record containing two
affidavits that contradict each other and that do not comply with this Court’s order.

        Accordingly, we order the trial court to comply with our prior order. The trial court
shall set a hearing within 20 days of the date of this order. Both appellant’s counsel and
a representative of the Fort Bend District Attorney’s Office shall be present. Appellant
shall also be present for the hearing in person or, if appellant is incarcerated, at the trial
court’s discretion, appellant may participate in the hearing by closed-circuit video
teleconferencing.
       We direct the trial court to:

       1) Issue written findings regarding whether the State’s consent to appellant’s
          waiver of her right to a jury trial was given as consideration for her waiver of
          her right to appeal;

       2) If necessary, execute an amended certification of appellant’s right to appeal
          indicating whether appellant has the right to appeal; and

       3) Make any other findings and recommendations the trial court deems appropriate.
          See TEX. R. APP. P. 25.2(a)(2), (d), (f); 34.5(a)(12), (c)(2); 37.1.

       We order the trial court’s court coordinator to set the hearing no later than 20 days
from the date of this order and notify the parties and the Clerk of this Court of such date.
We direct the trial court clerk to file a supplemental clerk’s record containing the trial
court’s amended certification, findings, and orders with this Court within 10 days of the
date of the hearing. We order the court reporter to record the hearing and to file the
reporter’s record of the hearing within 10 days of the date of the hearing.

      This appeal remains abated, is treated as a closed case, and is removed from this
Court’s active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record and the reporter’s record of the hearing are filed in this Court.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court


Date: __December 19, 2019___